Gray, J.
When a common carrier is a corporation established for the purpose of transporting goods over a certain route, goods delivered to such corporation, directed to a more distant place, are presumed by our law to be received for the purpose of being carried by it over its own route only, and then forwarded by another carrier to their destination. Burroughs v. Norwich & Worcester Railroad Co. 100 Mass. 26. When there is no charter to indicate the limits of the carrier’s business, and no written agreement between him and the other party, the question what was in fact the extent of his undertaking is a question for the jury. Lowell Wire Fence Co. v. Sargent, 8 Allen, 189.
In the report of the present case, we are unable to find any evidence of an undertaking by the defendants to be liable as common carriers of the plaintiff’s money as far as Lowell. It appeared that the defendants had no express farther north than Boston, and they did not appear to have held themselves out as carriers beyond that place. The commissary in the same camp with the plaintiff in North Carolina seems to us to have been the agent of the plaintiff only. The defendants, .by intrusting him with blank envelopes with their name printed thereon, “ for convenience in sending money,” did not authorize him to address such an envelope to a place beyond the end of their line, and thus charge them as common carriers to that distance. The receipt taken by him from the defendants at the time of delivering the money to them, and handed by him to and since kept by the plaintiff, expressly limited their undertaking to forwarding the same to their agent nearest or most convenient to the destination, and then delivering it to other parties to complete the transportation. We are therefore of opinion that the *124ruling, made for the purposes of the trial, “ that upon the pleadings and evidence the contract between the plaintiff and the defendants was to convey the package with the money in it safely from Newbern to Lowell, and there deliver it to Mrs. Pendergast, to whom the package was addressed,” was incorrect; and that, as no power is reserved by the terms of the report to render judgment for the defendants, the entry must be

Verdict set aside.